Citation Nr: 1809962	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-26 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for a low back disability, rated as 10 percent disabling prior to June 26, 2017, and as 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION


The Veteran, who is the appellant, had active military service from February 1985 to June 1989 and from June 1989 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2013, the Veteran testified during a Video hearing that was held before the undersigned Acting Veteran's Law Judge (AVLJ).  A transcript of the hearing is of record. 

In October 2014, the Board remanded this matter for additional development.  The matter was once again remanded for additional development in June 2017.  The requested development has been completed and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  Prior to April 18, 2016, the Veteran was shown to have forward flexion to no less 70 degrees, with extension to 15 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees, with no additional loss of motion after repetitive use; with no findings of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and with no incapacitating episodes of intervertebral disc disease demonstrated during this time period.

2.  For the time period from April 18, 2016 to June 26, 2017, the Veteran was shown to have forward flexion to no greater than 25 degrees; there was no demonstration of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes requiring prescribed bed rest during any 12 month time period.

3.  For the time period from June 26, 2017, degenerative disc disease was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; there were also no incapacitating episodes of intervertebral disc disease demonstrated during this time period.  

4.  There were no findings of compensable neurological impairment at any time during the appeal period resulting from the service-connected low back disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine were not met prior to April 18, 2016.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1 4.2, 4.3, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes Diagnostic Codes 5003, 5242, 5235-5243 (2017).

2.  The criteria for a 40 percent disability evaluation, and no more, for lumbar spine degenerative disc disease were met from April 18, 2016 to June 26, 2017.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2017).

3.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine from June 26, 2017 have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1 4.2, 4.3, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes Diagnostic Codes 5003, 5242, 5235-5243 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2017).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups. Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine: 				100 percent

Unfavorable ankylosis of the entire thoracolumbar spine: 		50 percent

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine: 							40 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis: 		20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height: 				10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Disabilities and Diseases of the Spine (2017). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows: 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months 								60 percent

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months 				40 percent

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months 				20 percent

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months 				10 percent

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating for Formula and Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The Veteran maintains that the symptomatology associated with his lumbar spine disorder is worse than the disability evaluations which have been currently assigned.

In conjunction with his claim, the Veteran was afforded a VA examination in January 2011.  At the time of the examination, the Veteran reported having leg pains radiating from the back.  He stated that his back condition had become progressively worse.  The Veteran reported having back pain with moderate flare-ups that occurred weekly and lasted for hours.  Turning, taking the stairs, and walking a distance caused flares.  There were no limitations during flare-ups.  The Veteran reported having a pins and needles feeling in his lower back.  The Veteran had no spasm, atrophy, guarding, pain with motion, or weakness.  He did have tenderness on the right but not the left.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion of the thoracolumbar spine was as follows: forward flexion to 80 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees, with no pain and no additional loss of motion with repetitive use.  Reflex and sensory examination were all normal.  Motor examination was 5/5 for all tests.  The Veteran was noted to be an ROTC instructor who had lost one week of time from work due to his back.  His running was noted to be limited due to back pain.  

A diagnosis of degenerative disc disease L5-S1 with neural foraminal narrowing starting at L2 and going down the spine was rendered.  The examiner noted that the Veteran had some pain with lifting and carrying and that his back problems limited strenuous activities and exercises.  

In a September 2012 VA treatment record, the Veteran was noted to be employed as an ROTC instructor at a local school.  His job was reported to be physically demanding and his duties exacerbated his medical condition and contributed to his pain.  The examiner stated that considering his medical problems he was no longer able to perform the duties associated with ROTC Instructor and it was recommended that that he perform a less physically demanding job at that time. 

In an October 2012 treatment record, the Veteran was noted to be limited to moderate running light exercise, with no heavy lifting, bending, or stooping.  He was capable of knowing his limitations with regard to these activities.  He had had an employee accommodation plan in place for several weeks and it had been working well for him and he was advised to continue the same.

At his September 2013 hearing, the Veteran testified that his back condition had worsened.  He indicated that it impacted his exercise.  The Veteran reported that he had never been prescribed bedrest.  He stated that he could lift 15-20 pounds.  The Veteran noted having flare-ups on occasion.  

In conjunction with the October 2014 Board remand, the Veteran was afforded a VA examination in March 2015.  At the time of the examination, the Veteran reported a progressive worsening of pain that interfered with his previous job as a ROTC instructor.  He said his back pains made him change to a desk job.  The Veteran reported a constant 3/10 pain with exacerbations to 6/10 pain every few weeks.  He denied bowel or bladder dysfunction but reported bilateral pain traveling down his thighs.  The Veteran denied having flare-ups. 

Range of motion of the thoracolumbar spine was as follows: forward flexion to 70 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 20 degrees, with pain on testing.  There was no pain with weightbearing, and there was no additional loss of motion with repetitive use.  Reflex and sensory examination were all normal.  Motor examination was 5/5 for all tests.  The Veteran did not have signs or symptoms of radiculopathy and there was no ankylosis.  The Veteran's back problems caused him to be unable to bend to lift heavy objects due to pain and taking the stairs gave him moderate to severe pain.  

In an April 18, 2016 treatment note, the Veteran was found to have flexion to 25 degrees, extension to 20 degrees, and side bending to 15 degrees, bilaterally.  Motor strength was 3+/5 for hip flexion, hip extension, hip adduction, quadriceps, and hamstrings.  It was 5/5 for dorsiflexion.  

In a March 2017 private treatment record, the Veteran reported having sciatic flare-up symptoms in his feet on occasion.  He also noted having numbness in his buttocks.  In a March 2017 follow-up visit, the Veteran was found to have no sciatica.  

In conjunction with the June 2017 Board remand, the Veteran was afforded a VA examination on June 26, 2017.  At the time of the examination, the Veteran was diagnosed as having spinal stenosis and degenerative disc disease.  The Veteran reported having increased pain with cold weather and noted having difficulty with bending and lifting.  

Range of motion of the thoracolumbar spine was as follows: forward flexion to 50 degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees, and right and left rotation to 25 degrees, with pain on testing for forward flexion and extension, but no functional loss.  Passive motion was the same as active motion.  There was moderate pain in the lower back with palpation and there was evidence of pain with weight-bearing but there was no additional loss of motion with repetitive use.  Pain limited functional ability with repetitive use over time but could not be described in terms of range of motion.  The Veteran did have guarding of the thoracolumbar spine but this did not result in an abnormal gait or abnormal spinal contour; however, the Veteran did have guarding and resisted flexion past 50 degrees due to spinal stenosis.  Reflex and sensory examination were all normal and motor examination was 5/5 for all tests.  The Veteran did not have signs or symptoms of radiculopathy and there was no ankylosis.  The examiner indicated that the Veteran's back condition had no functional impact on his employment.   

Evaluation for Degenerative Disc Disease of the Lumbar Spine Based Upon Limitation of Motion Prior to April 18, 2016

The Board finds that the criteria for an evaluation in excess of 10 percent for the Veteran's degenerative disc disease prior to April 16, 2016, have not been met.  Prior to this time, there was no evidence of forward flexion of the thoracolumbar spine to less than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Veteran was shown to have forward flexion to no less than 70 degrees during this time frame, with extension to 15 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees, with no additional loss of motion after repetitive use.  The record for this time also does not contain findings of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Moreover, the VA examiners found no atrophy, spasms, or weakness on the left or right. 

There were also no reports or findings of incapacitating episodes/physician prescribed bed rest, as defined in the regulation, for at least two weeks but less than four weeks during any 12 month period.

The competent evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  The VA examiners found no additional limitation of motion after repetition.  Even when considering any additional limitation of motion caused by pain, fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 10 percent for this time period.

In sum, the weight of the lay and medical evidence demonstrates that an evaluation in excess of 10 percent is not warranted at any time.  38 C.F.R. § 4.71a.

Evaluation for Degenerative Disc Disease of the Lumbar Spine Based Upon Limitation of Motion From April 18, 2016 to June 26, 2017

Resolving reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence demonstrates that a 40 percent rating is warranted from April 18, 2016 to June 26, 2017.  At that time, the Veteran was found to have forward flexion limited to 25 degrees.  An evaluation in excess of 40 percent is not warranted as the Veteran was not shown to have unfavorable ankylosis of the entire thoracolumbar spine.  There was been no demonstration of unfavorable ankylosis during this time period.  As such, no more than a 40 percent disability evaluation based upon limitation of motion would be warranted.

The evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  Even when considering any pain, fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 40 percent.

As to incapacitating episodes, while the Veteran has reported having to take time from work, as noted above, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  The Veteran does not meet the criteria, as defined by regulation, that would allow for a 60 percent disability evaluation, the next higher evaluation, based upon incapacitating episodes, as there was no demonstration of prescribed bedrest.  As such, a 60 percent evaluation, based upon incapacitating episodes, was not warranted during this time period.  

Evaluation for Degenerative Disc Disease of the Lumbar Spine Based Upon Limitation of Motion From June 26, 2017

With regard to the Veteran's degenerative disc disease from June 26, 2017, the Board finds that the weight of the lay and medical evidence demonstrates that an evaluation in excess of 20 percent is not warranted.  Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine has not been demonstrated.  Moreover, as noted above, at the time of the most recent VA examination, performed in June 2017, the Veteran had forward flexion to 50 degrees, with no ankylosis being reported.  There have also been no reports or findings of incapacitating episodes/physician prescribed bed rest, as defined in the regulation, totaling 4 weeks over any 12 month period since this time.  

The competent evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  The VA examiner found no additional limitation of motion after repetition.  Even when considering any additional limitation of motion caused by pain, fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes for this time period.

In sum, the weight of the lay and medical evidence demonstrates that an evaluation in excess of 20 percent is not warranted for at any time based upon range of motion or incapacitating episodes.  38 C.F.R. § 4.71a.

As to neurological impairment, with the exception of the March 2017 private treatment record noting numbness in the feet and back, which resolved several weeks later, there have bene no neurological findings at the time of any VA examination which would warrant a compensable disability evaluation based upon neurological impairment at any time.  


ORDER

An evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to April 18, 2016, is denied. 

A 40 percent disability evaluation, and no more, for lumbar spine degenerative disc disease from April 18, 2016 to June 26, 2017, is granted.

An evaluation in excess of 20 percent degenerative disc disease of the lumbar spine from June 26, 2017 is denied. 




____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


